DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Receipt is acknowledged of the amendment and response filed 7/20/2022. Claims 1-10 and 12-19 are pending in the application. Claims 1,3,4,9,10,12 and 13 were amended, claim 11 was canceled. Claims 16-18 are withdrawn from consideration.
Response to Arguments
Claim amendments render the previous rejections under 35 USC 112 and 35 USC 103 moot. 
Claims 1-10, 12-15 and 19 are patentable.
Claim 16-18 previously withdrawn from consideration as a result of a restriction requirement, include all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement inventions of inventions 2 and 3, as set forth in the Office action mailed on 2/11/2022, is hereby withdrawn and claim 16-18 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claims 1-10 and 12-19 , as amended below, are patentable.
Terminal Disclaimer
The terminal disclaimers filed on 8/11/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 11297854 and any patents from co-pending applications 17/377,986, 17/423,511 and 17/423,525 has been reviewed and are accepted.  The terminal disclaimers have been recorded.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
10. (Currently amended) The composition according to claim 1, wherein the composition
further contains other components, selected from carrier materials, sweeteners, other chelating agents, acids, salts, and other pigments.
16.(Currently amended) A process for preparing the composition as defined in claim 1 comprising the following steps:
a. aqueous extraction of [[the]] phycocyanin from Arthrospira platensis,the extract and concentration of the extract to obtain [[a]] the phycocyanin;
b. dilution of the at least one multi-sulphated carrageenan until it occurs in dissolved form;
c. blending 
carrageenan to a weight ratio of the at least one multi-sulphated carrageenan to
the phycocyanin between 1:1 - 20:1 at a pH of at least 5;
d. adding the at least one chelating agent selected from the group consisting of ethylene diamine tetra acetic acid and/or its Na, K, Ca salts, D-gluconic acid  and N N-diacetic acid tetrasodium salt (GLDA); and optionally selected from carrier materials, sweeteners, other chelating agents, acids, and other pigments[[,]]; and
e. removal of water by applying evaporation or a drying technique.
The following is an examiner’s statement of reasons for allowance:
As detailed in the record, the closest identified prior art is Ziegler et al. and Dewi et al. (2017) as evidenced by Stone et al. 
However the prior art does not disclose or render obvious  a composition as claimed comprising phycocyanin, multi-sulphated carrageenan and a chelating agent, According to the disclosure, multi-sulphated carrageenans in combination with a chelator as claimed showed a surprisingly high increase in color retention of phycocyanin and extended shelf life after thermal treatment and/or use of preservatives (page 11 lines 11-15).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Subbalakshmi Prakash whose telephone number is (571)270-3685. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUBBALAKSHMI PRAKASH/Primary Examiner, Art Unit 1793